Title: From Benjamin Franklin to Samuel Danforth, 25 July 1773
From: Franklin, Benjamin
To: Danforth, Samuel


Dear Sir,
London, July 25. 1773.
It gave me great Pleasure to receive so chearful an Epistle from a Friend of half a Century’s Standing, and to see him commencing Life anew in so valuable a Son. I hope the young Gentleman’s Patent will be as [beneficial] to him as his Invention must be to the Publick.
I see by the Papers that you continue to afford her your [services,] which makes me almost asham[ed of my resolutions for] Retirement. But this exile, tho[ugh an honourable one,] is become grievous to me, in so long [a separation from] my Family, Friends and Country; [all which you hap]pily enjoy, and long may you continue to enjoy them. I hope for the great Pleasure of once more seeing and conversing with you; and tho’ living-on in one’s Children, as we both may do, is a good thing, I cannot but fancy it might be better to continue living ourselves at the same time. I rejoice therefore in your kind Intentions of including me in the Benefits of that inestimable Stone, which curing all Diseases, even old Age itself, will enable us to see the future glorious State of our America, enjoying in full Security her own Liberties, and offering in her Bosom a Participation of them to all the Oppress’d of other Nations. I anticipate the jolly Conversation we and twenty more of our Friends may have 100 Years hence on this Subject, over that well-replenish’d Bowl at Cambridge Commencement. I am, dear Sir, for an Age to come and for ever, with sincere Esteem and Respect, Your most obedient humble servant
B F.
Saml Danforth Esqr
